TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00205-CV




                                    In re Bobby Oxford, Sr.




                    ORIGINAL PROCEEDING FROM RUNNELS COUNTY



                            MEMORANDUM OPINION


               Relator Bobby Oxford, Sr., an inmate in the Texas Department of Criminal

Justice, has filed a pro se petition for writ of mandamus directed to John H. Best, the District

Attorney of Runnels County, Texas. See Tex. Gov’t Code § 22.221; see also Tex. R. App.

P. 52.1.

               This Court does not have mandamus jurisdiction over a district attorney. See

In re Smith, 03-19-00734-CV, 2019 WL 6121405, at *1 (Tex. App.—Austin Nov. 19, 2019, orig.

proceeding) (mem. op.); Roberts v. Lowry, 742 S.W.2d 747, 748 (Tex. App.—Houston [1st

Dist.] 1987, no writ). By statute, this Court has the authority to issue a writ of mandamus against

“a judge of a district, statutory county, statutory probate county, or county court in the court of

appeals district” and other writs as necessary to enforce our appellate jurisdiction. See Tex.

Gov't Code § 22.221. Thus, the District Attorney of Runnels County is not a party against whom

we may issue a writ of mandamus unless necessary to enforce our jurisdiction. Relator has not
demonstrated that our jurisdiction is implicated here. We have no jurisdiction to grant relator the

relief he seeks.

                   Accordingly, the petition is dismissed for want of jurisdiction.



                                                 __________________________________________
                                                 Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: May 19, 2021




                                                     2